         Case 1:18-cr-00226-DKC Document 55 Filed 01/04/19 Page 1 of 1

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                     *

v.                                           *        Criminal No. DKC-18-0226

NISAR CHAUDHRY                               *

                                       MOTION TO SEAL

       Nisar Chaudhry, by counsel, hereby moves to seal the letter dated January 4, 2019, along

with the letters attached to that filing as Exhibits A and B.   As grounds therefore, the defense

states that the letter and attached exhibits provide confidential health information regarding Dr.

Chaudhry. Sealing is necessary to protect Dr. Chaudhry’s confidential information. The sensitive

information that should be protected from public disclosure is interwoven throughout the filing

and cannot be meaningfully redacted.

       WHEREFORE, Dr. Chaudhry requests that the letter and attached exhibits be placed

under seal.


                                             Respectfully submitted,


                                             JAMES WYDA
                                             Federal Public Defender for the
                                             District of Maryland

                                                     /s/
                                             Shari Silver Derrow #19181
                                             Assistant Federal Public Defender
                                             100 South Charles Street
                                             Tower II, 9th Floor
                                             Baltimore, Maryland 21201
                                             Tel: (410) 962-3962
                                             Fax: (410) 962-0872
                                             Email: shari_derrow@fd.org
